Citation Nr: 0816571	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from July 27, 2000, through May 3, 2004, for status 
post dissection of the left internal carotid artery, with 
left parietal stroke and right-sided paresthesias, to include 
entitlement to an earlier effective date for a separate 
rating for dementia.

2.  Entitlement to an initial evaluation in excess of 20 
percent from May 4, 2004, for weakness of the right upper 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent from May 4, 2004, for weakness of the right lower 
extremity.

4.  Entitlement to an effective date for an award of 
Dependents Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code, prior to February 6, 2004.




REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.B


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2001, the RO, in pertinent 
part, granted service connection for status post dissection 
of the left internal carotid artery, with left parietal 
stroke and right-sided paresthesias.  A 10 percent evaluation 
was assigned, effective July 27, 2000.  A May 2005 rating 
decision granted service connection for dementia, and 
assigned a 100 percent evaluation effective February 6, 2004.  
This rating action also determined that the veteran was 
eligible for Dependents' Educational Assistance from February 
6, 2004.  The veteran disagreed with the effective dates of 
the awards assigned in the May 2005 rating action.  

This case was previously before the Board in December 2005, 
at which time it was remanded for additional development of 
the record, and to ensure due process.  A March 2007 rating 
decision recharacterized the veteran's service-connected 
status post dissection of the left internal carotid artery.  
A 20 percent evaluation was assigned for weakness of the 
right upper extremity, and a 10 percent evaluation was 
assigned for weakness of the right lower extremity.  Each of 
these ratings was effective May 4, 2004.  The Board notes 
that the 10 percent rating for status post dissection of the 
left internal carotid artery with left parietal stroke and 
right-sided paresthesias remained in effect from July 27, 
2000, through May 3, 2004.

On the cover page, the Board has recharacterized the issues 
pertaining to an increased initial rating for status post 
dissection of the left internal carotid artery with left 
parietal stroke and right-sided paresthesias and an earlier 
effective date for the award of service connection for 
dementia.  As will be discussed fully in the decision below, 
the question of entitlement to an earlier effective date for 
the award of service connection for dementia is actually part 
and parcel of the appeal concerning the evaluation to be 
assigned for status post dissection of the left internal 
carotid artery, with left parietal stroke and right-sided 
paresthesias prior to May 3, 2004.  Thus, the issue has been 
amended accordingly.

The Board also observes that the RO issued a statement of the 
case in August 2006 that addressed, among other issues, 
claims for increased ratings for bronchitis and diabetes 
mellitus.  However, since the substantive appeal submitted 
the following month by the veteran's attorney, containing 
multiple and detailed argument, did not address these claims, 
the veteran did not perfect her appeal, and this decision is 
limited to the issues set forth on the cover page.  38 C.F.R. 
§ 20.202 (2007).

The Board notes that in a substantive appeal filed in April 
2003, the veteran's attorney raised a claim for a total 
rating based on individual unemployability due to service-
connected disability.  The Board observes that the May 2005 
rating decision that granted service connection for dementia, 
and assigned a 100 percent evaluation, indicated that, in 
light of the award, the claim for a total rating based on 
individual unemployability was moot.  This matter, and that 
of entitlement to an effective date for an award of DEA prior 
to February 6, 2004, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of status post dissection of the left internal 
carotid artery, with left parietal stroke included residuals 
involving claimed cognitive impairment.

2.  The veteran's January 2002 notice of disagreement 
reflects disagreement with the evaluation assigned to her 
stroke residuals, to include cognitive impairment. 

3.  Prior to February 6, 2004, the residuals of the veteran's 
stroke were manifested by short term memory loss, poverty of 
spontaneous speech, and flat affect, as well as complaints of 
weakness and paresthesias in the right face and right arm, 
with minimal, if any, clinical evidence of neurologic 
impairment. 

4.  From May 4, 2004, the weakness of the right upper 
extremity was productive of no more than mild incomplete 
paralysis. 

5.  From May 4, 2004, there is no more than mild incomplete 
paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  An initial evaluation of 50 percent, but no higher, from 
July 27, 2000, through February 5, 2004, for status post 
dissection of the left internal carotid artery, with left 
parietal stroke, cognitive impairment, and right-sided 
paresthesias is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8008, 4.130, 
Diagnostic Code 9326 (2007).

2.  An initial evaluation in excess of 20 percent from May 4, 
2004 for weakness of the right upper extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2007).

3.  An initial evaluation in excess of 10 percent from May 4, 
2004, for weakness of the right lower extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  In April 2007 the veteran was advised of the evidence 
needed to establish a disability rating and effective date, 
to include submitting or advising VA of any evidence that 
concerns the level of disability.  

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the veteran's testimony at a hearing 
before the undersigned, Social Security Administration 
records, private medical records, VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran has been represented by 
counsel experienced in VA law since shortly after filing her 
notice of disagreement, and who has actual knowledge of the 
evidence needed to substantiate the claim.  There is no 
indication that there is any additional evidence to obtain 
and no additional notice needs to be provided.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

I.  Status post dissection of the left internal carotid 
artery, to include an earlier effective date for the 
award of a separate rating for dementia

As noted in the Introduction, the question of entitlement to 
an earlier effective date for the award of service connection 
for dementia is actually intertwined with the issue of the 
evaluation to be assigned for status post dissection of the 
left internal carotid artery, with left parietal stroke and 
right-sided paresthesias prior to May 3, 2004.  By way of 
history, the veteran suffered a left parietal stroke in 1995.  
Such disorder is rated under 38 U.S.C.A. § 4.124a, Diagnostic 
Code 8008.  That rating schedule provision provides that 
disability resulting from a stroke with impairment of motor, 
sensory, or mental function will be rated by referring to the 
appropriate bodily system of the rating schedule, with a 
minimum evaluation of 10 percent.  The RO concluded in 
November 2001 that the veteran had minimal deficits from the 
stroke, and assigned the minimum 10 percent rating for the 
disorder under Diagnostic Code 8008.  The veteran appealed 
that evaluation, contending that multiple symptoms, including 
cognitive impairment, establish entitlement to a higher 
evaluation.

Following the diagnosis of dementia (without claims file 
review), the RO awarded service connection for that disorder 
effective in February 6, 2004, as that was the "initial date 
of receipt of your complaints of mental disorder due to 
stroke."  The August 2006 statement of the case indicates 
that the correct date actually is based on correspondence of 
February 18, 2004.  (The Board notes parenthetically that 
upon the assignment of compensable stroke residuals effective 
February 6, 2004, the RO should have amended the award under 
Diagnostic Code 8008 to terminate it as of February 6, 2004.  
See 38 C.F.R. § 4.124a.)

As noted above, the veteran has, since her notice of 
disagreement with the 10 percent rating assigned for her 
stroke residuals, contended she suffers from cognitive 
impairment.  In other words, her original claim for service 
connection for residuals of her stroke encompassed her 
residuals of the disorder, including the claimed cognitive 
impairment.  Indeed, the November 2001 rating decision noted 
her complaints of cognitive impairment in determining the 
evaluation to be assigned.  Ultimately, the RO concluded in 
that decision that the objective findings did not reflect 
impairment beyond the minimum evaluation under Diagnostic 
Code 8008.  The veteran's disagreed, arguing that her 
symptoms, including cognitive impairment, warranted an 
evaluation in excess of 10 percent.  

Under the circumstances, the Board finds that the RO's 
conclusion that a February 2004 correspondence represented 
the first "claim" for such issue is incorrect, as the issue 
actually arises from the original appeal of the 10 percent 
rating under Diagnostic Code 8008.  Thus, the appeal as to 
the effective date of service connection for dementia is 
moot, as the appropriate issue regarding the date of 
evaluation for her dementia or cognitive impairment is 
covered by the issue of entitlement to an initial evaluation 
in excess of 10 percent for status post dissection of the 
left internal carotid artery, with left parietal stroke and 
right-sided paresthesias.  

However, the question now involves when such mental symptoms 
manifested to such an extent that the minimum rating for 
status post dissection of the left internal carotid artery, 
with left parietal stroke and right-sided paresthesias 
warranted more than the minimum 10 percent rating under 
Diagnostic Code 8008.  

Turning to the evidence, on VA neurological examination in 
July 2001, the veteran had good attention span, good verbal 
and language skills, understanding, insight, judgment, and 
fund of knowledge.  A diagnosis of status post left 
hemispheric infarct with no residual deficits at this time 
was rendered.  She did complain of poor memory in the July 
2001 cardiovascular examination.  The general psychiatric 
evaluation on that examination noted her complaints of memory 
loss but noted it was otherwise normal.  

A September 2002 report in the SSA medical records found her 
affect and behavior were appropriate.  She was alert and 
oriented times three.  A psychiatric examination in September 
2002 for SSA noted that she came alone to the office by 
driving.  Her sensorium was clear and she was oriented times 
three.  Her mood was dysphoric.  Her affect was blunted.  Her 
speech was normal in volume and fluency.  Her thought 
processes were logical and goal directed, and she denied 
delusions, obsessive thoughts, or suicidal or homicidal 
ideation.  Her concentration and attention revealed she was 
able to spell the word "world" backwards.  Immediate recall 
was 3/3.  Short tem memory was 1/3 after five minutes.  Long 
term memory was good.  Abstraction, insight and judgment were 
good.  The Axis I diagnosis was mood disorder due to general 
medical condition, and depression not otherwise specified.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50.  The examiner noted that since her stroke 
she has been having multiple cognitive problems including 
poverty of spontaneous speech.  She has been forgetful, and 
having anger outbursts.  He noted that she needed to see a 
psychiatrist and therapist on a regular basis and take 
medication.  She was not considered able to handle her own 
finances because of her forgetfulness.

During a January 2003 neurological examination she appeared 
to be slower in mentation but responded to verbal 
questionnaires adequately.  She was alert and oriented times 
three.  Her speech was fluent, although she at times remained 
mute and nonverbal in between.  Her comprehension was good.  
Her recall was 3/3 immediately, 2/3 in three minutes, and 1/3 
in five minutes.  Remote memory was slightly decreased and 
past memory was fair to good.  Arithmetics and calculations 
were fair to good, as were serial 7s.  Abstract reasoning was 
fair.  Intelligence and judgment were average and insight was 
poor.  This examination was considered in the March 2003 
statement of the case which addressed her cognitive symptoms 
in finding that an evaluation in excess of 10 percent under 
Diagnostic Code 8008 was not warranted.

An October 2003 neurology consult noted the veteran 
describing episodes of fogginess in which she has diminished 
awareness of surroundings and cognitive symptoms including 
getting confused, mixing up right and left, and short term 
memory impairment.  Objectively her speech was normal in 
prosody and volume but was halting.  Her responses were 
relevant but brief.  Her mood was listed as alright in the 
first session but anger was elicited in the second session 
when discussing the military.  Her affect was rather blunted, 
flat throughout most of each session.  She did engage in 
light humor at times.  She denied experiencing periods of 
depression.  

The results of neuropsychological testing were variable.  She 
performed poorly on selected measures of symptom validity, 
indicating that the effort she expended was not adequate to 
yield a reliable determination of her true cognitive 
abilities.  Her language skills were within normal limits.  
There were qualitative features of inadequate effort.  
Attention and concentration were mixed.  She was able to 
repeat seven digits forward but only three backward.  Short 
term memory skills were highly erratic.  Mild impairment on 
list-learning task was noted.  Retention and recognition 
paradigm reflected an extraordinary poor achievement that 
raised extreme doubt about her effort.  Other testing 
reflected poor effort and her deficiency on recognition of 
words and faces far exceeds that displayed by patients with 
neurological disease.  The examiner noted that the veteran 
may indeed have greater difficulty encoding verbal than 
nonverbal material, but the true magnitude of any deficits 
cannot be determined by the current test results.  The most 
likely explanation for her impaired cognitive functioning 
entails her affective state.  While she denied feeling 
depressed directly and on a self report measure, her 
responses were not consistent with her behavioral 
functioning.  The examiner noted that the nature of her 
fatigue and inconsistency in cognitive functions was 
discussed in the context of physical representations of 
emotional distress, superimposed upon possible neurological 
damage.

The May 2004 VA examination diagnosed the veteran with 
dementia, but did not have the claims file for review.  Such 
diagnosis was not found prior to that date, nor subsequently.  
In this regard, the Board notes that the October 2007 VA 
examination noted clinical findings of dementia were not 
shown, and that the veteran had only mild cognitive 
impairment.  Moreover, a March 2005 outpatient report noted 
the veteran had normal rate and tone of speech and goal 
directed thought process.  She was diagnosed with a 
depressive disorder not otherwise specified and assigned a 
GAF score of 65.

While there is some question raised as to the accuracy of the 
dementia diagnosis, given the lack of claims file review by 
the examiner and the lack of any such diagnosis prior to or 
subsequent to the May 2004 examination, the evidence is 
otherwise relatively consistent in noting at least some 
cognitive impairment regarding her short term memory.  The 
earliest post service evidence is the July 2001 VA 
examination, which did not note any residuals, but did not do 
extensive neuropsychological testing.  She did report memory 
problems on the cardiovascular examination.  The September 
2002 psychiatric report for SSA is the first complete 
psychiatric examination, and does reflect a blunted affect 
and short term memory impairment, which impaired her ability 
to manage finances.  A GAF score of 50 was assigned.  The 
January 2003 examination noted fluent speech, although she at 
times remained mute and nonverbal in between.  Impaired 
remote recall was again noted.  The October 2003 examination 
noted her speech was normal in prosody and volume but was 
halting.  Her responses were relevant but brief.  Her affect 
was noted to be flat throughout most of each session.  
Neuropsychological testing was considered to be unreliable 
due to poor effort.

Upon consideration of the evidence, the Board finds that the 
veteran's status post dissection of the left internal carotid 
artery, with left parietal stroke and right-sided 
paresthesias was manifested by cognitive symptomatology 
consistent with the criteria for a 50 percent evaluation 
under Diagnostic Code 8008-9326 prior to February 6, 2004.

In this regard, under the general rating formula for the 
evaluation of mental disorders, 38 C.F.R. § 4.130, 
occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships warrants a 
70 percent evaluation.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

In this case, the 50 percent evaluation is warranted in this 
case based upon findings of short term memory impairment, 
flat affect, and her poverty of spontaneous speech.  Although 
the July 2001 examinations fail to reflect the extent of 
symptoms, those examinations did not provide as much 
information as the September 2002, January 2003 and October 
2003 examinations with respect to mental status.  Thus, the 
Board will resolve all doubt in the veteran's favor and find 
that the appropriate date for the 50 percent rating is the 
July 27, 2000, the day following her discharge from service.  
See 38 U.S.C.A. § 5110.

A higher evaluation is not warranted as the objective 
findings in July 2001 revealed good attention span, verbal 
and language skills, understanding, insight, judgment, and 
fund of knowledge.  The September 2002 SSA report revealed a 
clear sensorium, full orientation, speech normal in volume 
and fluency, logical and goal directed thought processes, 
good concentration, good long term memory, good judgment, and 
no suicidal or homicidal ideation.  The January 2003 
neurological examination revealed adequate responses to 
verbal questions.  She was alert and oriented times three, 
her speech was fluent, and her comprehension was good.  An 
October 2003 neurology consult noted her speech was normal in 
prosody and volume, and she did engage in light humor at 
times.  Her language skills were within normal limits.  

Such symptomatology falls within the criteria for no more 
than a 50 percent evaluation.  The evidence does not indicate 
impairment in family relations, judgment, thinking, or mood, 
as she lives with a friend, a daughter, and a niece, her 
judgment was not impaired on testing, nor was her thinking.  
Moreover, she repeatedly denied experiencing depression.  
There is no impairment of impulse control or suicidal 
ideation, no evidence of impairment of hygiene, and no 
evidence reflecting difficulty in adapting to stressful 
circumstances.  

Having found that the an increase from 10 percent to 50 
percent is warranted for the residuals of status post 
dissection of the left internal carotid artery, with left 
parietal stroke, cognitive impairment, and right-sided 
paresthesias is warranted since the date of claim based 
primarily on the cognitive impairment, the Board will also 
consider whether her other neurological complaints should be 
rated separately.

Under Diagnostic Code 8513, a 20 percent evaluation is 
warranted for mild incomplete paralysis of all radicular 
nerve groups of the major upper extremity.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given for each nerve.  Paralysis of 
the upper radicular group involves all of the shoulder and 
elbow movements lost or severely affected, hand and wrists 
movements not affected.  38 C.F.R. § 4.124a.  With regard to 
the lower extremity, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

On VA neurology examination in July 2001, it was reported 
that motor strength was normal and 5/5 throughout the legs 
and arms.  Sensation to light touch and pinprick was normal.  
The diagnosis was status post left hemispheric infarct due to 
left carotid artery dissection/occlusion.  The examiner 
commented that there were no residual deficits at that time, 
but by history, the veteran occasionally had clumsiness of 
the right hand.  It was concluded that it was not a disabling 
condition.  

When the veteran was again afforded a neurology examination 
by the VA in January 2003, it was noted that there was no 
facial asymmetry or loss of sensation in the face.  Deep 
tendon reflexes were 1+ and symmetrical.  Knee jerk was 2+ 
and symmetrical, and ankle jerk were 1+ and symmetrical.  
Cerebellar coordination, finger-to-nose and heel-to-shin were 
intact, and gait was normal.  A sensory examination was 
intact to pinprick and light touch sensation bilaterally.  
Position and vibration sense were intact, except for slightly 
decreased vibration sense on the feet.  Following the 
examination, the examiner commented that the right 
hemiparesis had completely resolved.  

In addition, the Board notes that the veteran was seen in a 
VA neurology clinic 
in August 2003.  Although it was indicated that she felt weak 
on the right side, including both the arm and leg, it was 
determined that she had no apparent motor 
or sensory residual.  She was also afforded a 
neuropsychological consultation by 
the VA in October 2003.  It was reported that her motor 
skills were within normal limits, and her fine motor 
coordination was good.  

Such findings do not rise to a level reflecting mild 
incomplete paralysis, and separate compensable evaluations 
for paresthesias prior to May 4, 2004 is not warranted.

In sum, the Board finds that that the preponderance of the 
evidence warrants an increase in the 10 percent rating 
originally assigned under Diagnostic Code 8008 to 50 percent 
for status post dissection of the left internal carotid 
artery with left parietal stroke, cognitive impairment, and 
right-sided paresthesias for the period from July 27, 2000, 
through February 6, 2004 (the RO assigned a 100 percent for 
dementia due to the stroke effective February 7, 2004).  

While the Board recognizes that the 10 percent rating under 
Diagnostic Code 8008 was originally continued by the RO until 
May 4, 2004, such amounts to pyramiding under 38 C.F.R. 
§ 4.14 once the RO awarded the rating for dementia.  In other 
words, once a residual of the stroke becomes compensable, the 
minimum rating of 10 percent assigned under Diagnostic Code 
8008 is discontinued in favor of the compensable residuals.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8008.  The Board's 
assignment of a 50 percent rating for the stroke residuals 
from July 2000 through February 6, 2004 essentially results 
in an earlier termination of the 10 percent rating under 
Diagnostic Code 8008.  However, termination of the minimum 
rating under Diagnostic Code 8008 effective February 6, 2004, 
rather than May 4, 2004 causes no injury to the appellant as 
the combined evaluation for payment of compensation is not 
impacted.  As of February 6, 2004, the veteran's evaluation 
was 100 percent schedular for dementia, and she did not have 
sufficient additional service-connected disability combining 
to 60 percent even with 10 percent rating under Diagnostic 
Code 8008 to warrant an award of special monthly compensation 
under 38 C.F.R. § 3.350(i) at that time.  

	II.  Weakness of the right upper extremity from May 4, 
2004

A 20 percent evaluation is assigned for mild incomplete 
paralysis of all radicular groups in the major extremity.  A 
40 percent evaluation is assigned for moderate incomplete 
paralysis.  Severe incomplete paralysis warrants a 70 percent 
evaluation.  With complete paralysis of all radicular groups 
in the major extremity, a 90 percent evaluation is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8513.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.

As noted above, a 20 percent evaluation has been in effect 
for weakness of the 
right upper extremity from May 4, 2004.  The effective date is 
the date of a VA neurology examination which revealed a subtle 
pronator drift on the right upper extremity.  Deep tendon 
reflexes were slightly brisker on the right upper extremity.  
There was mildly decreased pinprick sensation on the right 
hand.  An electromyogram at a VA facility in May 2005 revealed 
evidence of a mild to moderate right median nerve entrapment 
at the wrist, consistent with a diagnosis of moderate carpal 
tunnel syndrome.  The veteran reported occasional tingling of 
the first three digits of the right hand in June 2006.  An 
examination disclosed mild diminishment over the lateral half 
of the ring finger, compared to the medial half.  There was 
positive Tinel's over the median nerve at the wrist on the 
right.  The impression was probable worsening of right carpal 
tunnel syndrome.  The Board notes that the January 2007 VA 
neurological examination again showed a subtle pronator drift 
on the right upper extremity.  In addition, there was mildly 
decreased pinprick sensation on the right upper extremity 
distally. 

The evidence against the veteran's claim includes the medical 
findings recorded on VA examinations.  In this regard, 
following the May 2004 VA neurological examination, it was 
indicated that no significant focal neurological findings 
were detected.  The same comment was made following the most 
recent VA neurological examination, conducted in January 
2007.  Thus, the evidence demonstrates no more than mild 
incomplete paralysis.  There is, accordingly, no basis on 
which a higher rating may be assigned.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
severity of her disability.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for weakness of 
the right upper extremity.

	III.  Weakness of the right lower extremity from May 4, 
2004

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The evidence supporting the veteran's claim includes her 
statements and some medical findings.  When examined by the 
VA in May 2004, it was noted that the veteran had mildly 
decreased pinprick sensation on her right leg and foot 
distally.  Romberg's test was slightly sway positive to the 
right and tandem gait was slightly wide-based.  Similar 
findings were recorded on the January 2007 VA neurological 
examination.  

The evidence against the veteran's claim includes the 
findings on the VA examinations in May 2004 and January 2007.  
No abnormalities other than those described above were 
mentioned.  It is significant to observe that following each 
examination, the examiner commented that no significant focal 
neurological finding was present.  Under these circumstances, 
the Board concludes that the evidence demonstrates no more 
that mild incomplete paralysis of the sciatic nerve is 
present.  Accordingly, the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for weakness of the right lower extremity.  


ORDER

An increased initial evaluation of 50 percent from July 27, 
2000, through February 5, 2004, for status post dissection of 
the left internal carotid artery, with left parietal stroke, 
cognitive impairment, and right-sided paresthesias is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

An initial evaluation in excess of 20 percent from May 4, 
2004, for weakness of the right upper extremity is denied.

An initial evaluation in excess of 10 percent from May 4, 
2004, for weakness of the right lower extremity is denied.




REMAND

The veteran also asserts that an earlier effective date is 
warranted for an award of DEA.  As noted above, the veteran's 
attorney had filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability in April 2003, but this was determined to be moot 
when the RO, in the May 2005 rating action, granted service 
connection for dementia, and assigned a 100 percent schedular 
evaluation for it, effective February 6, 2004.  However, the 
Board has concluded that a 50 percent evaluation is warranted 
for residuals of status post dissection of the left internal 
carotid artery, with left parietal stroke, cognitive 
impairment and right-sided paresthesias since the original 
date of claim; this appears to raise the combined evaluation 
to a level which meets the criteria for 38 C.F.R. § 4.16 as 
of July 27, 2000.  Thus, the issue of whether a total rating 
based on individual unemployability due to service-connected 
disability is warranted prior to February 6, 2004, must be 
determined prior to any decision on whether an earlier 
effective date is warranted for DEA.  

The Court has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  However, the RO has not formally adjudicated the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should adjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability prior to 
February 6, 2004.  Any additional 
development of the record deemed 
necessary should be conducted.  

2.  If the claim for a total rating based 
on individual unemployability due to 
service-connected disability prior to 
February 6, 2004, is denied, and the 
appellant files a timely notice of 
disagreement, she and her representative 
should be furnished a statement of the 
case and provided an opportunity to 
respond.  Only if a timely substantive 
appeal is received with regard to the 
issue, should the issue be returned for 
appellate consideration.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing the issue of an earlier 
effective date for an award of DEA, and 
be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


